DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1 and 2-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4.	Claim 1 recites the limitation "the cell" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as  "the battery cell" as there is antecedent basis.
5.	Claim 1 recites the limitation "the at least one adjacent other battery pack" in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as  "an at least one adjacent other battery pack".
6.	Claims 2-13 are rejected as depending from claim 1.
7.	Claim 5 recites the limitation "the microprocessor" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "a microprocessor".
8.	Claim 7 recites the limitation "the alarm signals" in line 3.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as " alarm signals".
9.	Claim 7 recites the limitation "the alarm temperature values" in line 4.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "alarm temperature values".
10.	Claim 7 recites the limitation "the overheating messages" in line 4-5.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of this Office Action, the limitation has been interpreted as " overheating messages".
11.	Claim 8 recites the limitation "the alarm signals" in line 3.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as " alarm signals".
12.	Claim 8 recites the limitation "the alarm temperature values" in line 4.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "alarm temperature values".
13.	Claim 8 recites the limitation "the overheating messages" in line 4-5.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of this Office Action, the limitation has been interpreted as " overheating messages".
14.	Claim 9 recites the limitation "the overheating battery packs" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as " overheating battery packs".
15.	Claim 10 recites the limitation "the alarm signals" in 3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of this Office Action, the limitation has been interpreted as   " alarm signals".
16.	Claim 10 recites the limitation "the count values" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of this Office Action, the limitation has been interpreted as " count values".
17.	Claim 10 recites the limitation "the overheating messages" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as " overheating messages".
18.	Claim 11 recites the limitation "the alarm signals" in 3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of this Office Action, the limitation has been interpreted as   " alarm signals".
19.	Claim 11 recites the limitation "the count values" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of this Office Action, the limitation has been interpreted as " count values".
20.	Claim 11 recites the limitation "the overheating messages" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as " overheating messages".


21.	Claims 14 and 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
22.	Claim 14 recites the limitation "the other battery packs" in line 10.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as  " other battery packs".
23.	Claim 14 recites the limitation "the a multi-hop transmission" in line 20.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as " a multi-hop transmission".
24.	Claims 15-21 are rejected as depending from claim 14.
25.	Claim 15 recites the limitation "the alarm signals" in line 2.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as  " alarm signals".
26.	Claim 17 recites the limitation "the alarm temperature values" in line 5.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as  " alarm temperature values".
27.	Claim 17 recites the limitation "the overheating messages" in line 6.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "overheating messages".
28.	Claim 18 recites the limitation "the alarm temperature values" in line 5.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as  " alarm temperature values".
29.	Claim 18 recites the limitation "the overheating messages" in line 6.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "overheating messages".
30.	Claim 19 recites the limitation "the overheating battery packs" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as " overheating battery packs".
31.	Claim 20 recites the limitation "the alarm signals" in line 3.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as  " alarm signals".
32.	Claim 20 recites the limitation "the count values" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of this Office Action, the limitation has been interpreted as " count values".
33.	Claim 20 recites the limitation "the overheating messages" in line 6.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "overheating messages".
34.	Claim 21 recites the limitation "the alarm signals" in line 3.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as  " alarm signals".
35.	Claim 21 recites the limitation "the count values" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of this Office Action, the limitation has been interpreted as " count values".
36.	Claim 21 recites the limitation "the overheating messages" in line 6.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "overheating messages".
Claim Rejections - 35 USC § 103
37.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
38.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
39.	Claims 1, 5, 6, and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2011/0130983) further in view of Zemlok et al. (US 2017/0245854).
Regarding claim 1, Yang discloses a system for monitoring temperature of battery pack (battery monitoring system, abstract, [0025], [0028]), comprising: a battery monitoring device (supervisor 12 and detector 11, Fig. 1 [0025]) comprising a first wireless communication module (receiving and transmitting unit 1211, Fig. 1, [0027]) and an alarm notification unit connected to the first  wireless communication module(displayer 122, Fig. 1, [0027]); and at least one battery pack (battery 2, Fig. 1, [0025]), wherein the battery pack comprises a battery cell(battery cells 21, Fig. 1, [0025]), a controller(central processor 112, Fig. 1, [0025]), a second wireless communication module([0025]), and a temperature sensor(sensor 113, Figs. 1 & 2, [0025]), the controller is connected to the battery cell, the second wireless communication module, and the temperature sensor(Fig. 1, [0025]), a safe temperature value is set in the controller (predetermined value [0026]), the temperature sensor senses a temperature of the battery cell to generate a battery temperature value([0025]), the battery pack is connected to the first wireless communication module of the battery monitoring device via the second wireless communication module([0027], [0031], Figs. 1 & 5); wherein, if the battery temperature value of the battery pack is higher than the safe temperature value, the controller of the battery pack issues an alarm signal, and directly transmits the alarm signal to the battery monitoring device in a wireless communication([0026]-[0027]); when the battery monitoring device receives the alarm signal, the alarm signal will be displayed on the alarm notification unit([0027]), the battery monitoring system could adapt to transportation ([0028]) but does not explicitly disclose battery pack  in storage.
It would have been obvious to one of ordinary skill in the art to use the system of Yang for monitoring temperature of battery pack in storage, such as when transportation is not in use, as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
Continuing with claim 1, Yang does not explicitly disclose short distance wireless communication.
Zemlock teaches the surgical stapler instrument 10 includes a power source 400 which may be a rechargeable battery (Fig. 4, [0104]).  Zemlock teaches the motor and battery operating module 412 is coupled to one or more thermal sensors 413 which determine the temperature within the drive motor 200 and the power source 400 to ensure safe operation of the instrument 10(0112]).  Zemlock teaches the power source 400 is shown having one or more battery cells 401, a temperature sensor 403 and an embedded microcontroller 405 coupled thereto and  the microcontroller 405 is coupled through wired and/or wireless communication protocols to microcontroller 500 (FIG. 14) of the instrument 10 to authenticate the power source 400(Fig. 9, [0114]). Zemlock teaches  the wireless connection may be via radio frequency, optical, WIFI, Bluetooth® (an open wireless protocol for exchanging data over short distances (using short length radio waves) from fixed and mobile devices, creating personal area networks (PANs)), ZigBee® (a specification for a suite of high level communication protocols using small, low-power digital radios based on the IEEE 802.15.4-2003 standard for wireless personal area networks (WPANs)), etc. ([0207]).
It would have been obvious to one of ordinary skill in the art to use in the system of Yang,  short distance wireless communication as taught by Zemlock as applying a known technique to a known device ready for improvement to yield predictable results. MPEP 2143.
Regarding claim 5, modified Yang discloses all of the claim limitations as set forth above. Modified Yang further discloses the alarm signal includes an overheating message, when the battery monitoring device receives the alarm signal, a microprocessor of the battery monitoring device can know that the alarm signal is an alarm signal indicating that the battery pack is overheated by recognizing the overheating message from the alarm signal(Yang [0027]-[0028]).
Regarding claim 6, modified Yang discloses all of the claim limitations as set forth above. Modified Yang further discloses the controller of the battery pack comprises a temperature recording unit, if the battery temperature value of the battery pack is higher than the safe temperature value, the controller of the battery pack marks the battery temperature value as an alarm temperature value, records the alarm temperature value in the temperature recording unit, and embeds the alarm temperature value in the overheating message of the alarm signal to be transmitted(Yang [0026]-[0027]).
Regarding claim 12, modified Yang discloses  all of the claim limitations as set forth above. Modified Yang further discloses the alarm notification unit is a display, a light emitter, a buzzer, or a human-machine interface capable of displaying signal(Yang [0027]).
Regarding claim 13, modified Yang discloses all of the claim limitations as set forth above. Modified Yang further discloses  the first short distance wireless communication module or the second short distance wireless communication module is a wireless communication module conforming to Bluetooth standard transmission specification, WiFi standard transmission specification, ZigBee standard transmission specification, or ANT standard transmission specification(Zemlock [0207]).
Regarding claim 14, Yang discloses a method for monitoring temperature of battery pack (battery monitoring system, abstract, [0025], [0028], Figs. 1-3), which is applied to a battery monitoring system(Fig. 1, [0025]), the battery monitoring system comprising a battery monitoring device (supervisor 12 and detector 11, Fig. 1 [0025]) and at least one battery pack (battery 2, Fig. 1, [0025]), the battery monitoring device comprising an alarm notification unit (displayer 122, Fig. 1, [0027]), the battery pack comprising a battery cell (battery cells 21, Fig. 1, [0025]), a controller (central processor 112, Fig. 1, [0025]), and a temperature sensor (sensor 113, Figs. 1 & 2, [0025]), wherein a safe temperature value is set in the controller (predetermined value [0026]), and the temperature sensor is used to sense a temperature of the battery cell in the battery pack to generate a battery temperature value([0025]), the method comprising steps of:
establishing a communication connection between the battery pack and the battery monitoring device in a way of a wireless communication([0027]); monitoring whether the battery temperature value of the battery pack is higher than the safe temperature value by the controller of the battery pack([0026]-[0027]); issuing an alarm signal by the controller of the battery pack if the battery temperature value of the battery pack is higher than the safe temperature value([0027]); requiring the controller of the battery pack to directly transmit the alarm signal to the battery monitoring device in the way of the wireless communication([0027]); and
displaying the alarm signal received by the battery monitoring device on the alarm notification unit([0027]), the battery monitoring system could adapt to transportation ([0028])  but does not explicitly disclose battery pack in storage.
It would have been obvious to one of ordinary skill in the art to use the method of Yang for monitoring temperature of battery pack in storage, such as when transportation is not in use, as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
Continuing with claim 14, Yang does not explicitly disclose short distance wireless communication.
Zemlock teaches the surgical stapler instrument 10 includes a power source 400 which may be a rechargeable battery (Fig. 4, [0104]).  Zemlock teaches the motor and battery operating module 412 is coupled to one or more thermal sensors 413 which determine the temperature within the drive motor 200 and the power source 400 to ensure safe operation of the instrument 10(0112]).  Zemlock teaches the power source 400 is shown having one or more battery cells 401, a temperature sensor 403 and an embedded microcontroller 405 coupled thereto and  the microcontroller 405 is coupled through wired and/or wireless communication protocols to microcontroller 500 (FIG. 14) of the instrument 10 to authenticate the power source 400(Fig. 9, [0114]). Zemlock teaches  the wireless connection may be via radio frequency, optical, WIFI, Bluetooth® (an open wireless protocol for exchanging data over short distances (using short length radio waves) from fixed and mobile devices, creating personal area networks (PANs)), ZigBee® (a specification for a suite of high level communication protocols using small, low-power digital radios based on the IEEE 802.15.4-2003 standard for wireless personal area networks (WPANs)), etc. ([0207]).
It would have been obvious to one of ordinary skill in the art to use in the method of Yang,  short distance wireless communication as taught by Zemlock as applying a known technique to a known device ready for improvement to yield predictable results. MPEP 2143.
Regarding claim 15, modified Yang discloses all of the claim limitations as set forth above. Modified Yang further discloses further comprising steps of: monitoring whether the battery pack receives  alarm signals of the other battery packs by the controller of the battery pack(Yang, Fig. 8, [0033]-[0034]); and requiring the controller of the battery pack to transmit the alarm signals of the other battery packs to the battery monitoring device in the way of the short distance wireless communication if the battery pack receives the alarm signals of the other battery packs(Yang [0033]-[0034]).
Regarding claim 16, modified Yang discloses all of the claim limitations as set forth above. Modified Yang further discloses  the controller of the battery pack comprises a temperature recording unit(Yang [0026]), if the battery temperature value of the battery pack is higher than the safe temperature value, the method further comprising steps of: requiring the controller of the battery pack to mark the battery temperature value of the battery pack as an alarm temperature value, record the alarm temperature value in the temperature recording unit, and embed the alarm temperature value in an overheating message of the alarm signal to be transmitted(Yang [0027]-[0028]).
40.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2011/0130983) further in view of Zemlok et al. (US 2017/0245854) as applied to claim 1 above, further in view of Hendricks et al. (US 2017/0117725).
Regarding claim 2, modified Yang discloses all of the claim limitations as set forth above. Modified Yang does not explicitly disclose the controller of the battery pack is operated in a sleep mode in advance, if the battery temperature value of the battery pack is higher than the safe temperature value, the operation mode of the controller of the battery pack will be changed from the sleep mode to a high alarm mode, and the controller of the battery pack will issue the alarm signal.
Hendricks teaches the battery pack includes integrated thermal sensors for determining the thermal profile of the battery pack at any given ambient temperature, and then comparing the measured profile to thermal profiles stored in the memory of a battery management system, said thermal profiles established under varying ambient temperature conditions either empirically or through a fully simulated design of experiments and  an alert is issued when an excursion from normal is detected([0001]).  Hendricks teaches comparing said temperature profile of said one or more battery packs during charge, discharge, or rest with the healthy thermal profile of said battery pack(s) at the measured external reference temperature; and, issuing an alert should a sensor within the battery pack detect an excursion from normal operating temperature during such charge, discharge, or rest(claim 1).
It would have been obvious to one of ordinary skill in the art to provide in the system of modified Yang, the controller of the battery pack is operated in a sleep mode in advance, if the battery temperature value of the battery pack is higher than the safe temperature value, the operation mode of the controller of the battery pack will be changed from the sleep mode to a high alarm mode, and the controller of the battery pack will issue the alarm signal as taught by Hendricks as applying a known technique to a known device ready for improvement to yield predictable results. MPEP 2143.
Allowable Subject Matter
41.	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the rejection under 35 U.S.C. 112 set forth in this office action on claims 1-13 is overcome.
In particular, the allowable limitation is the controller of the battery pack is operated in a sleep mode in advance, if the battery temperature value of the battery pack is not higher than the safe temperature value and the battery pack receives the alarm signal of the other battery pack, the operation mode of the controller of the battery pack will be changed from the sleep mode to a low alarm mode, and the battery pack assists to transmit the alarm signal of the other battery pack in a way of the short distance wireless communication.
In the instant invention, whatever the controller 31 of the battery pack 30 is operated in the sleep mode, the low alarm mode, or the high alarm mode, it will periodically monitor the temperature of the battery pack 30 and monitor whether the alarm signals 315 transmitted by the other battery packs 30 are received([0031], Fig. 3, US 2021/0135302).
Yang does not disclose, teach or render obvious the noted claim limitation.
42. 	Claim 4 is objected to as being dependent upon allowable claim, but would be allowable if rewritten in independent form including all of the limitations of the allowable claim and any intervening claims and the rejection under 35 U.S.C. 112 set forth in this office action on claims 1-13 is overcome.
43.	Claim 7 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the rejection under 35 U.S.C. 112 set forth in this office action on claims 1-13 is overcome.
In particular, the allowable limitation is if the battery temperature value of the battery pack is higher than the safe temperature value and the battery pack receives  alarm signals of the other battery packs, the controller of the battery pack extracts  alarm temperature values of the other battery packs from overheating messages of the alarm signals received, recognizes a highest alarm temperature value from the alarm temperature value recorded in the temperature recording unit and the alarm temperature values of the other battery packs extracted, records the highest alarm temperature value in the temperature recording unit, and embeds the highest alarm temperature value in the overheating message of the alarm signal to be transmitted.
In the instant invention,  when the battery monitoring device 10 receives the alarm signal 315 from the adjacent battery pack 30, the highest alarm temperature value 372 embedded in the alarm signal 315 will be displayed on the alarm notification unit 15 and  thus, the manager of the battery packs 30 can know whether a thermal runaway has been happened by the highest alarm temperature value 372 displayed on the alarm notification unit 15(Fig. 2, [0040]).
Yang does not disclose, teach or render obvious the noted claim limitation.
44.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the rejection under 35 U.S.C. 112 set forth in this office action on claims 1-13 is overcome.
In particular, the allowable limitation is if the battery temperature value of the battery pack is not higher than the safe temperature value and the battery pack receives  alarm signals of the other battery packs, the controller of the battery pack extracts  alarm temperature values of the other battery packs from  overheating messages of the alarm signals received, recognizes a highest alarm temperature value from the alarm temperature values of the other battery packs extracted, records the highest alarm temperature value to the temperature recording unit, and embeds the highest alarm temperature value in the overheating message of the alarm signal to be transmitted.  The reasons for allowance are substantially the same as in paragraph 43 above and apply herein. 
45.	Claim 9 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the rejection under 35 U.S.C. 112 set forth in this office action on claims 1-13 is overcome.

In particular, the allowable limitation is  the controller of the battery pack comprises a counter, the counter counts a count value for indicating the number of  overheating battery packs, if the battery temperature value of the battery pack is higher than the safe temperature value, the controller of the battery pack counts the count value as 1 by the counter, and embeds the count value to the overheating message of the alarm signal to be transmitted.
In the instant invention,  the manager of the battery packs 30 can know that the number of the overheating battery packs 30 by the highest count value (C) 318 displayed on the alarm notification unit 15, for example, C=5, which represents that there is five overheating battery packs 30, and he can determine whether a flame spread has been happened according to the number of the overheating battery packs 30([0043], Figs. 1-3).
Yang does not disclose, teach or render obvious the noted claim limitation. 
46.	 Claims 10 & 11 are objected to as being dependent upon allowable claim, but would be allowable if rewritten in independent form including all of the limitations of the allowable claim and any intervening claims and the rejection under 35 U.S.C. 112 set forth in this office action on claims 1-13 is overcome.
47.	Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the rejection under 35 U.S.C. 112 set forth in this office action on claims 14-21 is overcome.
In particular the allowable limitation is if the battery temperature value of the battery pack is higher than the safe temperature value and the battery pack receives the alarm signals of the other battery packs, the method further comprising steps of: requiring the controller of the battery pack to extract alarm temperature values of the other battery packs from  overheating messages of the alarm signals received, recognize a highest alarm temperature value from the alarm temperature value recorded in the temperature recording unit and the alarm temperature values of the other battery packs extracted, record the highest alarm temperature value in the temperature recording unit, and embed the highest alarm temperature value in the overheating message of the alarm signal to be transmitted.  The reasons for allowance are substantially the same as provided in paragraph 43 above and apply herein.
48.	Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and any intervening claims and the rejection under 35 U.S.C. 112 set forth in this office action on claims 14-21 is overcome.
In particular the allowable limitation is if the battery temperature value of the battery pack is not higher than the safe temperature value and the battery pack receives the alarm signals of the other battery packs, the method further comprising steps of: requiring the controller of the battery pack to extract  alarm temperature values of the other battery packs from  overheating messages of the alarm signals received, recognize a highest alarm temperature value from the alarm temperature values of the other battery packs extracted, record the highest alarm temperature value in the temperature recording unit, and embed the highest alarm temperature value in the overheating message of the alarm signal to be transmitted.  The reasons for allowance are substantially the same as provided in paragraph 44 above and apply herein.
49.	Claim 19 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the rejection under 35 U.S.C. 112 set forth in this office action on claims 14-21 is overcome.
In particular, the allowable limitation is  the controller of the battery pack comprises a counter, the counter counts a count value for indicating the number of  overheating battery packs, if the battery temperature value of the battery pack is higher than the safe temperature value, the method further comprising steps of: requiring the controller of the battery pack to count the count value as one by the counter, and embed the count value to the overheating message of the alarm signal to be transmitted.  The reasons for allowance are substantially the same as provided in paragraph 45 above and apply herein.
50.	 Claims 20 & 21 are objected to as being dependent upon allowable claim, but would be allowable if rewritten in independent form including all of the limitations of the allowable claim and any intervening claims and the rejection under 35 U.S.C. 112 set forth in this office action on claims 14-21 is overcome.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724